Case 6:20-cr-00078-PGB-DCI Document3 Filed 05/21/20 Page 1 of 1 PagelD 7

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA x LL D
~ ORLANDO DIVISION CLE ‘al.

Kerk U: S DISTRICT coup
HOLE Oita OF FLORIDA

UNITED STATES OF AMERICA *OWVILLE, FLORIDA

v. Criminal No. 6:20-cr-] A~ OR- Yor]
MAX BENNETT CHAMBERS
ORDER

The Motion for Capias filed herein by the United States of America is
hereby GRANTED, and a capias shall issue for the Defendant. The
conditions for the Defendant's release or detention shall be set by the proper

judicial officer upon arrest.

DONE AND ORDERED at Jacksonville, Florida, this 4l°* day of

Qk Ket

oe States Magistrate Judge
Copies to:

Assistant United States Attorney Amanda Daniels
United States Marshal

May, 2020.

 

 
